DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
               1) Claim 2 depends on claim 2.  
               2)  Claim 19. The method as recited in claim 18, should be recited as “Claim 19. The computer as recited in claim 18,”.
                 Appropriate correction is required.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract should be within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8, 13-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Pececnik (US US 20170090554 A1).
                Regarding Claims 15 and 1, Pececnik  teaches a computer comprising: a display screen; a memory (218 Figure 2) in  space for storing code (Figure 2; Paragraph 0053); a processor (228 Figure 2), coupled to the memory space, executing the code to cause the computer to perform operations (Figure 2; Paragraph 0049-0053) of: receiving streams from computing devices remotely located (Paragraph 0069-0071) and respectively associated with students performing poses in accordance with a predefined activity (Figures 1A, 1B; Paragraph 0040-0048), 
wherein each of the streams includes a video recording a student performing the poses and sensing data from a plurality of sensor modules disposed respectively to designated body parts of the student (Figures 1A, 1B; Paragraph 0046-0048, 0055-0066); 
deriving attributes from the sensing data to generate an avatar of the student (Figures 1A, 1B, 2; Paragraph 0049-0056, 0060-0070); and 
displaying on the display screen the avatar in a chosen perspective while the student performs the poses. (Figures 1-4; Paragraph 0040-0041, 0046-0053, 0056-0069).

                Regarding Claims 2-5 and 18-20,  Pececnik  teaches the method further comprising: displaying on the control computer the video along with the avatar to allow a viewer to associate the avatar with the student; wherein said displaying the avatar while the student performs the poses comprises: displaying on the control computer an avatar of a model to allow a viewer to visualize any differences of the student and the model both performing the poses; calculating a matching score between the model and student; and displaying the matching score in real time; archiving the matching score for each pose the student performs (Figures 1A, 1B, 2; Paragraph 0049-0056, 0060-0070).

                Regarding Claim 6, Pececnik teaches the method, wherein the student wears a set of clothing embedded with the sensor modules, the sensors are respectively affixed to predefined areas of the clothing and captures motions of the designated body parts of the student. (Figures 1A, 1B; Paragraph 0023, 0041-0048, 0062).

                Regarding Claim 7, Pececnik teaches the method, wherein at least one of the sensor modules acting as hub module and the rest of the sensor modules acting as satellite modules, the hub module receives the sensing data from the rest of the sensor modules, and sends out to a computing device the sensing data generated therein together with the sensing data from the rest of the sensor modules. (Figures 1A, 1B; Paragraph 0046-0048, 0055-0066).

                Regarding Claim 8, Pececnik teaches the method, wherein each of the sensor modules including at least an inertial sensor and a transceiver for intercommunication with the hub module or the computing device. (Paragraph 0046-0048, 0055-0066).

             Regarding Claim 13, Pececnik teaches the method, wherein each of the computing devices includes a camera but there is no requirement how each of computing devices is positioned. (Figures 3A; Paragraph 0054, 0059).

                Regarding Claim 14, Pececnik teaches the method, wherein said deriving attributes from the sensing data to generate an avatar of the student does not use any data from the camera. (Figures 3A; Paragraph 0054, 0059).

                Regarding Claim 16, Pececnik teaches the computer, wherein the student wears a set of clothing embedded with the sensor modules, the sensors are respectively affixed to predefined areas of the clothing and captures motions of the designated body parts of the student.    (Figures 1A, 1B; Paragraph 0023, 0041-0048, 0062).          

                Regarding Claim 17, Pececnik teaches the computer, wherein at least one of the sensor modules acting as hub module and the rest of the sensor modules acting as satellite modules, the hub module receives the sensing data from the rest of the sensor modules, and sends out to a computing device the sensing data generated therein together with the sensing data from the rest of the sensor modules. (Paragraph 0046-0048, 0055-0066).


Allowable Subject Matter
8.      Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.      The following is an examiner’s statement of reasons for allowance: 
 None of the prior art, made of record, either singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 9, such as
 “ wherein the control computer is used by a teacher and remotely located with respect to the plurality of computing devices, and the method further comprising: controlling from the control computer displays on the computing devices, wherein the displays are synchronized with the control computer, the control computer is configured to send out a periodic heartbeat to the computing devices to facilitate synchronization of the displays”, recited by  Claim 9 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/VIJAY SHANKAR/Primary Examiner, Art Unit 2622